Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.        This communication is in response to Application No. 16/511,606 filed on July 15, 2019, amendment presented on November 20, 2020 which amends claims 1, 8 and 15 and presents arguments, is hereby acknowledged. Claims 1-20 are pending and subject to examination.

Response to Arguments
       Applicants argue at page 4 of the remarks, as filed, that Vaidya does not teach or suggest “[a] shared-tenancy hardware portion [that] is coupled to the dedicated hardware portion via a top of rack (TOR) switch," as required by claim 1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made as discussed below.
       Applicants argue at page 5-9 of the remarks, as filed, that Vaidya does not teach or suggest  "the TOR switch: (1) receiving the at least one encapsulated packet [from the virtual filtering platform] and decapsulating the at least one encapsulated packet to create at least one decapsulated packet, (2) using the VNI to identify a virtual routing and forwarding artifact to determine a virtual local area network interface associated with the dedicated hardware portion, and (3) transmitting the at least one decapsulated packet to the dedicated hardware portion based on at least one policy provided by a controller, wherein the at least one policy comprises information related to a customer of 
       Examiner agrees that Vaidya does not teach or suggest "the TOR switch: (1) receiving the at least one encapsulated packet [from the virtual filtering platform] and decapsulating the at least one encapsulated packet to create at least one decapsulated packet, (2) using the VNI to identify a virtual routing and forwarding artifact to determine a virtual local area network interface associated with the dedicated hardware portion”, as required by amended claim 1.  
        However, Specifically prior art reference Hooda teaches the above argued limitation (3) transmitting the at least one decapsulated packet to the dedicated hardware portion based on at least one policy provided by a controller, wherein the at least one policy comprises information related to a customer of the service provider including information about the customer's ability to access the dedicated hardware portion," as required by amended claim 1.
       Hooda describes switch is Top-of-Rack (TOR) switch (Hooda: [paragraph 0026, 0039]). Hooda describes receiving encapsulated packet and TOR switch decapsulating the encapsulated packet received and generate (create) decapsulated packet. Hooda describes transmitting decapsulated packet to appropriate destination (dedicated hardware portion) based on policies and routing information from the controller (Hooda: [paragraph 0025-0027, 0046]).
         Hooda describes TOR switch can implement policies specific to the client (customer) of the service provider. For example, a client representing an employee of a company using the virtual network infrastructure can be permitted to access (ability) 
      However,  Vaidya does not teach or suggest "the TOR switch: (1) receiving the at least one encapsulated packet [from the virtual filtering platform] and decapsulating the at least one encapsulated packet to create at least one decapsulated packet, (2) using the VNI to identify a virtual routing and forwarding artifact to determine a virtual local area network interface associated with the dedicated hardware portion”, as required by amended claim 1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made as discussed below.
    Applicants argue claims 8 and 15 based on the arguments presented for Claim 1 at page 9-10 of the remarks. The same explanation is applicable to claims 8 and 15 as mentioned above with respect to claim 1.
Dependent claims 2-7, 9-14 and 16-20
Applicant argues these claims conditionally based upon arguments presented for their parent claim(s). Applicant’s arguments are persuasive. However, a new ground of rejections may appear below. See the detailed explanation and rejection below.
Claim Rejections - 35 USC § 103
3.      In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.        The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.        Claims 1-3, 5, 7-10, 12, 14-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Balus et al. (US 2014/0064283 A1); in view of Kapadia et al. (US 2015/0063353 A1); and further in view of Hooda et al. (US 2018/0159957 A1).
          Regarding Claim 1, Balus teaches a method in a distributed computing system, offered by a service provider ([Fig 1, paragraph 0003, 0006] describes a service 
       comprising a shared-tenancy hardware portion and a dedicated hardware portion , wherein the shared-tenancy hardware portion is coupled to the dedicated hardware portion via a top of rack (TOR) switch, wherein the distributed computing system further comprises a virtual machine, hosted by a host server in the shared-tenancy hardware portion ([paragraph 0003, 0028-0029, 0036] describes Top-of-Rack (ToR) switch, dedicated hardware such as mass storage devices, bare metal server etc. coupled to virtual machines hosted by server (e.g. host server) which allow different tenants to share the same resources (e.g. shared-tenancy hardware portion) via a ToR switch), 
          Balus fails to teach the method comprising: a virtual filtering platform, associated with the host server, encapsulating at least one packet, received from the virtual machine, to generate at least one encapsulated packet comprising a virtual network identifier (VNI); and the TOR switch: (1) receiving the at least one encapsulated packet and decapsulating the at least one encapsulated packet to create at least one decapsulated packet, (2) using the VNI to identify a virtual routing and forwarding artifact to determine a virtual local area network interface associated with the dedicated hardware portion, and (3) transmitting the at least one decapsulated packet to the dedicated hardware portion based on at least one policy provided by a controller, wherein the at least one policy comprises information related to a customer of the service provider including information about the customer's ability to access the dedicated hardware portion.
However, Kapadia teaches the method comprising: a virtual filtering platform, associated with the host server ([paragraph 0014, 0016-0017] describes physical server (dedicated hardware) connected to ToR switch which is coupled to VM hosted on server via virtual tunnel end-point (VTEP) (e.g. virtual filtering platform)), 
     encapsulating at least one packet, received from the virtual machine, to generate at least one encapsulated packet comprising a virtual network identifier (VNI) ([paragraph 0015, 0018, 0026] describes virtual tunnel end-point (VTEP) (e.g. virtual filtering platform) receiving VXLAN frames from VM , The VTEP encapsulates the VM traffic within the VXLAN header to send across the IP network such as VXLAN network identifier (VNI)) associated with the VTEP that encapsulates the VXLAN frames from VM);
     TOR switch: (1) receiving the at least one encapsulated packet and decapsulating the at least one encapsulated packet to create at least one decapsulated packet ([paragraph 0017, 0029-0030] describes ToR switch receives encapsulated VXLAN frame (e.g. packet) with the appropriate VXLAN header and ToR switch that removes the burden of software and hardware handling of a peer identification (peer ID) and allow to decapsulation processes to share a common table for deriving a source and destination VTEP Internet Protocol (IP) addresses for learning and forwarding for generating decapsulated VXLAN frame  (e.g. packet));
     (2) using the VNI to identify a virtual routing and forwarding artifact to determine a virtual local area network interface associated with the dedicated hardware portion ([paragraph 0020] describes When packet 22 is sent from VM 18 to physical server 16, IDA may include a Media Access Control (MAC) address of server 16; ISA may include 
           Therefore, it would have been obvious to one of ordinary skill in the art before the 
effective filing date of the claimed invention to modify the teachings of Balus to include encapsulating packet received from the virtual machine, the TOR switch receiving the encapsulated packet and decapsulating the encapsulated packet to create decapsulated packet and using the VNI to identify a virtual routing and forwarding artifact to determine a virtual local area network interface associated with the dedicated hardware portion as taught by Kapadia. One of ordinary skill in the art would be motivated to utilize the teachings of Balus in the Kapadia system in order to implementation of virtual extensible local area network (VXLAN) in top-of-rack (ToR) switches in a network environment  ([paragraph 0001] in Kapadia).
       Balus and Kapadia fails to teach (3) transmitting the at least one decapsulated packet to the dedicated hardware portion based on at least one policy provided by a controller, wherein the at least one policy comprises information related to a customer of 
    However, Hooda teaches (3) transmitting the at least one decapsulated packet to the dedicated hardware portion based on at least one policy provided by a controller ([paragraph 0026, 0039] describes switch is Top-of-Rack (TOR) switch [paragraph 0026, 0039, 0046] describes receiving encapsulated packet and TOR switch decapsulating the encapsulated packet received and generate (create) decapsulated packet [paragraph 0025-0027] describes transmitting decapsulated packet to appropriate destination (dedicated hardware portion) based on policies and routing information from the controller),
      wherein the at least one policy comprises information related to a customer of the service provider including information about the customer's ability to access the dedicated hardware portion ([paragraph 0025-0027, 0039, 0051] describes TOR switch can implement policies specific to the client (customer) of the service provider. For example, a client representing an employee of a company using the virtual network infrastructure can be permitted to access (ability) employee-specific appropriate destination portions (dedicated hardware portion) of a datacenter, specific applications available to the employee, or other policy-enforced accesses).
        Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Balus/Kapadia to include transmitting the decapsulated packet to the dedicated hardware portion based on policy provided by a controller policy comprises information related to a customer of the service provider as taught by Hooda. One of ordinary skill in the art  Hooda system in order to in order to apply a client-specific policy on the packet based and forwarding the packet to a next hop in the network ([paragraph 0010] in Hooda).

      Regarding claim 2, the combination of Balus, Kapadia and Hooda teaches the method, wherein the dedicated hardware portion comprises at least one storage device comprising at least one file (Balus: [paragraph 0021-0022, 0029] describes dedicated storage resources such as mass storage drives (a dedicated hardware portion) include application (e.g. file) service).

        Regarding claim 3, the combination of Balus, Kapadia and Hooda teaches the method, wherein the at least one policy specifies whether the customer can access the at least one file (Balus: [paragraph 0003, 0021-0022] describes customer of the service provider having application requirements and allow to access virtualized compute and storage resources at the data center).

      Regarding claim 5, the combination of Balus, Kapadia and Hooda teaches the method, wherein the at least one policy specifies a next hop route (Hooda: [paragraph 0016-0018] describes policy specifies a next hop route information).
    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Balus/Kapadia to include policy specifies a next hop route as taught by Hooda. One of ordinary skill in the art would be motivated to utilize the teachings of Balus/Kapadia in the Hooda  in order to in order to obtain next hop information from a controller network element ([paragraph 0018] in Hooda).

        Regarding claim 7, the combination of Balus, Kapadia and Hooda teaches the method, wherein the virtual routing and forwarding artifact comprises configuration information specific to the customer (Kapadia: [paragraph 0026, 0030, 0035] describes data packets are to be forwarded according to forwarding table or VTEP table  (a virtual routing and forwarding artifact) include configuration information for specific user (customer)).
      Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Balus to include virtual routing and forwarding artifact comprises configuration information specific to the customer as taught by Kapadia. One of ordinary skill in the art would be motivated to utilize the teachings of Balus in the Kapadia system in order to in order to forward the frame to the connected VM ([paragraph 0027] in Kapadia).

       Regarding Claim 8, Balus teaches a distributed computing system, offered by a service provider ([Fig 1, paragraph 0003, 0006] describes a service provider providing a Virtual Routing and Switching solution at a data center (e.g. a distributed computing system), 
     comprising: a shared-tenancy hardware portion comprising a host server; a dedicated hardware portion comprising a baremetal server; a top of rack (TOR) switch configured to allow exchange of packets between the shared-tenancy hardware portion 
     wherein the TOR switch is configured to allow the exchange of packets based on at least one policy specified by a controller associated with the shared-tenancy hardware portion ([paragraph 0034-0036, 0061-0063] describes the TOR switch is configured to allow forwarding packets and receiving packets according to policy specified by a controller);
     a virtual machine hosted by the host server configured to create at least one packet for transmission to the dedicated hardware portion ([paragraph 0045-0046, 0051-0052] describes share network resource such as a virtual machine of host server (shared-tenancy hardware portion) sending packets to the storage server (dedicated hardware portion)); 
    Balus fails to teach  a virtual filtering platform, associated with the host server, configured to process the at least one packet and generate an encapsulated packet comprising a virtual network identifier (VNI); and wherein the TOR switch further configured to: (1) receive the at least one encapsulated packet and decapsulate the at least one encapsulated packet to create at least one decapsulated packet, (2) use the 
     However, Kapadia teaches a virtual filtering platform, associated with the host server ([paragraph 0014, 0016-0017] describes physical server (dedicated hardware) connected to ToR switch which is coupled to VM hosted on server via virtual tunnel end-point (VTEP) (e.g. virtual filtering platform)), 
    configured to process the at least one packet and generate an encapsulated packet comprising a virtual network identifier (VNI) ([paragraph 0015, 0018, 0026] describes virtual tunnel end-point (VTEP) (e.g. virtual filtering platform) receiving VXLAN frames from VM, The VTEP encapsulates the VM traffic within the VXLAN header to send across the IP network such as VXLAN network identifier (VNI)) associated with the VTEP that encapsulates the VXLAN frames from VM);
   and wherein the TOR switch further configured to: (1) receive the at least one encapsulated packet and decapsulate the at least one encapsulated packet to create at least one decapsulated packet ([paragraph 0017, 0029-0030] describes ToR switch receives encapsulated VXLAN frame (e.g. packer)t with the appropriate VXLAN header and ToR switch that removes the burden of software and hardware handling of a peer identification (peer ID) and allow to decapsulation processes to share a common table for deriving a source and destination VTEP Internet Protocol (IP) addresses for learning and forwarding for generating decapsulated VXLAN frame  (e.g. packet)),

    Therefore, it would have been obvious to one of ordinary skill in the art before the 
effective filing date of the claimed invention to modify the teachings of Balus to include encapsulating packet received from the virtual machine, the TOR switch receiving the encapsulated packet and decapsulating the encapsulated packet to create decapsulated packet and using the VNI to identify a virtual routing and forwarding artifact to determine a virtual local area network interface associated with the dedicated hardware portion as taught by Kapadia. One of ordinary skill in the art would be motivated to utilize the teachings of Balus in the Kapadia system in order to implementation of virtual extensible local area network (VXLAN) in top-of-rack (ToR) switches in a network environment  ([paragraph 0001] in Kapadia).
Balus and Kapadia fails to teach the TOR switch: (3) transmit the at least one decapsulated packet to the dedicated hardware portion based on the at least one policy.
       However, Hooda teaches the TOR switch: and (3) transmit the at least one decapsulated packet to the dedicated hardware portion based on the at least one policy
([paragraph 0026, 0039] describes switch is Top-of-Rack (TOR) switch [paragraph 0026, 0039, 0046] describes receiving encapsulated packet and TOR switch decapsulate the encapsulated packet received and generate (create) decapsulated packet [paragraph 0025-0027] describes transmitting decapsulated packet to appropriate destination (dedicated hardware portion) based on policies and routing information from the controller).
    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Balus/Kapadia to include transmitting the decapsulated packet to the dedicated hardware portion based on policy provided by a controller policy as taught by Hooda. One of ordinary skill in the art would be motivated to utilize the teachings of Balus/Kapadia in the Hooda system in order to in order to apply a client-specific policy on the packet based and forwarding the packet to a next hop in the network ([paragraph 0010] in Hooda).

      Regarding claims 9-10, these claims contain limitations found within that of claims 2-3 and the same rationale to rejections are used.

       Regarding claim 12, this claim contains limitations found within that of claim 5 and the same rationale to rejection is used.
Regarding claim 14, this claim contains limitations found within that of claim 7 and the same rationale to rejection is used.

       Regarding Claim 15, Balus teaches a method in a distributed computing system, offered by a service provider ([Fig 1, paragraph 0003, 0006] describes a service provider providing a Virtual Routing and Switching solution at a data center (e.g. a distributed computing system), 
       comprising a shared-tenancy hardware portion and a dedicated hardware portion, wherein the shared-tenancy hardware portion is coupled to the dedicated hardware, wherein the distributed computing system further comprises a first virtual machine, hosted by a host server in the shared-tenancy hardware portion ([paragraph 0003, 0028-0029, 0036] describes Top-of-Rack (ToR) switch, dedicated hardware such as mass storage devices, bare metal server etc. coupled to virtual machines hosted by server which allow different tenants to share the same resources (e.g. shared-tenancy hardware portion) via a ToR switch),
      wherein the distributed computing system further comprises a first virtual machine, hosted by a host server in the shared-tenancy hardware portion, and a second virtual machine coupled to the first virtual machine via a virtual- private network (VPN) gateway
([paragraph 0029-0031, 0034] describes share network resource such as a virtual machine (first virtual machine) of host server (shared-tenancy hardware portion) and another virtual machine connected to virtual machine via a VPN gateway (virtual- private network (VPN) gateway));
Balus fails to teach a virtual filtering platform, associated with the host server, encapsulating at least one packet, received from the virtual machine, to generate at least one encapsulated packet comprising a virtual network identifier (VNI); and the TOR switch: (1) receiving the at least one encapsulated packet and decapsulating the at least one encapsulated packet to create at least one decapsulated packet, (2) using the VNI to identify a virtual routing and forwarding artifact to determine a virtual local area network interface associated with the dedicated hardware portion, and (3) transmitting the at least one decapsulated packet to the dedicated hardware portion based on at least one policy provided by a controller, wherein the at least one policy comprises information related to a customer of the service provider including information about the customer's ability to access the dedicated hardware portion.
    However, Kapadia teaches a virtual filtering platform, associated with the host server ([paragraph 0014, 0016-0017] describes physical server (dedicated hardware) connected to ToR switch which is coupled to VM hosted on server via virtual tunnel end-point (VTEP) (e.g. virtual filtering platform)), 
     encapsulating at least one packet, received from the virtual machine, to generate at least one encapsulated packet comprising a virtual network identifier (VNI) ([paragraph 0015, 0018, 0026] describes virtual tunnel end-point (VTEP) (e.g. virtual filtering platform) receiving VXLAN frames from VM , The VTEP encapsulates the VM traffic within the VXLAN header to send across the IP network such as VXLAN network identifier (VNI)) associated with the VTEP that encapsulates the VXLAN frames from VM);

     (2) using the VNI to identify a virtual routing and forwarding artifact to determine a virtual local area network interface associated with the dedicated hardware portion ([paragraph 0020] describes When packet 22 is sent from VM 18 to physical server 16, IDA may include a Media Access Control (MAC) address of server 16; ISA may include a MAC address of VM 18; I_DIP may include an IP address of server 16 (e.g. dedicated hardware portion) (e.g.,10.1.1.2); and I_SIP may include an IP address of VM 18 (e.g., 10.1.1.1).  virtual tunnel end-point (VTEP) (e.g. virtual filtering platform) may perform VXLAN encapsulation of packet 22, wherein ODA may include a MAC address of ToR switch 14; OSA may include an IP address of virtual tunnel end-point (VTEP) (e.g. virtual filtering platform) (e.g., 1.1.1.1); and VNI may include an appropriate reference identifier for the specific VNI of VM 18 (e.g., 10001).  ToR switch may strip outer header 26 from packet 22 and forward it to server 16 (e.g. dedicated hardware portion) in the non-VXLAN environment),
           Therefore, it would have been obvious to one of ordinary skill in the art before the 

       Balus and Kapadia fails to teach (3) transmitting the at least one decapsulated packet to the dedicated hardware portion based on at least one policy provided by a controller, wherein the at least one policy comprises information related to a customer of the service provider including information about the customer's ability to access the dedicated hardware portion.
    However, Hooda teaches (3) transmitting the at least one decapsulated packet to the dedicated hardware portion based on at least one policy provided by a controller ([paragraph 0026, 0039] describes switch is Top-of-Rack (TOR) switch [paragraph 0026, 0039, 0046] describes receiving encapsulated packet and TOR switch decapsulate the encapsulated packet received and generate (create) decapsulated packet [paragraph 0025-0027] describes transmitting decapsulated packet to appropriate destination (dedicated hardware portion) based on policies and routing information from the controller),

        Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Balus/Kapadia to include transmitting the decapsulated packet to the dedicated hardware portion based on policy provided by a controller policy comprises information related to a customer of the service provider as taught by Hooda. One of ordinary skill in the art would be motivated to utilize the teachings of Balus/Kapadia in the Hooda system in order to in order to apply a client-specific policy on the packet based and forwarding the packet to a next hop in the network ([paragraph 0010] in Hooda).

      Regarding claims 16-17, these claims contain limitations found within that of claims 2-3 and the same rationale to rejections are used.

       Regarding claim 20, this claim contains limitations found within that of claim 7 and the same rationale to rejection is used.

Claims 4, 6, 11, 13 and 18-19  are rejected under 35 U.S.C. 103 as being unpatentable over Balus et al. (US 2014/0064283 A1); in view of Kapadia et al. (US 2015/0063353 A1); in view of Hooda et al. (US 2018/0159957 A1);and further in view of Suryanarayana et al. (US 2020/0382420 A1).
        Regarding claim 4, the combination of Balus, Kapadia and Hooda fails to teach the method, wherein the controller comprises a software-defined network (SDN) controller.
        However, Suryanarayana teaches the method, wherein the controller comprises a software-defined network (SDN) controller ([paragraph 0005] describes a centralized controller, such as a software defined networking (SDN) controller, constructs an inter-network service chain between a bare metal server (BMS or dedicated hardware) and a virtual execution element (e.g., virtual machine or share-tenancy hardware)).
      Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Balus/Kapadia/Hooda to include controller comprises a software-defined network (SDN) controller as taught by Suryanarayana. One of ordinary skill in the art would be motivated to utilize the teachings of Balus/Kapadia/Hooda in the Suryanarayana system in order to in order to provide a controller for configuring and managing routing and switching infrastructure of network system ([paragraph 0037] in Suryanarayana).

     Regarding claim 6, the combination of Balus, Kapadia, Hooda and Suryanarayana teaches the method, wherein the SDN controller is configured to allocate a unique virtual network identifier to each virtual network associated with the TOR switch 
    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Balus/Kapadia/Hooda to include SDN controller is configured to allocate a unique virtual network identifier to each virtual network associated with the TOR switch as taught by Suryanarayana. One of ordinary skill in the art would be motivated to utilize the teachings of Balus/Kapadia/Hooda in the Suryanarayana system in order to in order to perform a lookup of the next hop based on the VNI ([paragraph 0058] in Suryanarayana).

     Regarding claim 11, this claim contains limitations found within that of claim 4 and the same rationale to rejection is used.

     Regarding claim 13, this claim contains limitations found within that of claim 6 and the same rationale to rejection is used.

     Regarding claim 18, this claim contains limitations found within that of claim 4 and the same rationale to rejection is used.

      Regarding claim19, the combination of Balus, Kapadia, Hooda and Suryanarayana teaches the method, wherein the SDN controller is configured to allocate a unique 
      Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Balus/Kapadia/Hooda to include SDN controller is configured to allocate a unique virtual network identifier to each virtual network associated with the TOR switch as taught by Suryanarayana. One of ordinary skill in the art would be motivated to utilize the teachings of Balus/Kapadia/Hooda in the Suryanarayana system in order to in order to perform a lookup of the next hop based on the VNI ([paragraph 0058] in Suryanarayana).

Conclusion    
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHULKUMAR J SHAH whose telephone number is (571)272-1072.  The examiner can normally be reached on Mon-Fri, 6:05 am-3:55 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Tonia Dollinger can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.S/Examiner, Art Unit 2459                                                                                                                                                                                                        
/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459